       Case 4:20-cv-00203-WS-MJF Document 6 Filed 05/14/20 Page 1 of 2



                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



VINODH RAGHUBIR,

      Petitioner,

v.                                                         4:20cv203–WS/MJF

UNITED STATES OF AMERICA, et al.,

      Respondents.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge’s report and recommendation (ECF

No. 3) dated April 29, 2020. The magistrate judge recommends that this case be

dismissed for lack of jurisdiction. Petitioner has filed objections (ECF No. 4) to the

report and recommendation.

       Having reviewed the record in this case in light of Petitioner’s objections,

the undersigned has determined that the magistrate judge’s report and

recommendation is due to be adopted. Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 3) is hereby

ADOPTED and incorporated by reference into this order.
       Case 4:20-cv-00203-WS-MJF Document 6 Filed 05/14/20 Page 2 of 2



                                                                                Page 2 of 2


      2. Petitioner’s petition (ECF No. 1) for writ of habeas corpus and this action

are hereby DISMISSED for lack of jurisdiction.

      3. The clerk shall enter judgment stating: “All claims are DISMISSED for

lack of jurisdiction.”

      4. The clerk shall separately docket Petitioner’s Notice of Appeal (currently

attached to his objections) and forward that notice to the Eleventh Circuit..

      DONE AND ORDERED this              14th     day of     May       , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
